DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on February 3, 2022.  Claims 1-26, 45-52, 61-68, and 77-78 are now pending in the present application. This Action is made FINAL.
Specification
2.	The amendments to the specification regarding the title received on February 3, 2022.  These amendments to the title are NOT accepted because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 11-15, 17, 23, 25, 45-46, 48-50, 52, 61-62, 64-66, 68, and 77-78 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frenne et al. (U.S. Patent Application Publication # 2020/0059951 A1).
Regarding claim 1, Frenne et al. teach a method of operating a user equipment (UE) (Fig.4), comprising: 
determining Quasi Co-Location (QCL) information (read as QCL assumption Obtainer Circuit (Fig.3B @ 315b; Fig.4 @ 403-407; Paragraph [0078]); For example, “At block 403, the method 400 may include extracting the index from the downlink signal. At block 405, the method 400 may include obtaining the QCL assumption based on the index. At block 407, the method 400 may include determining a transmitter configuration based on the QCL assumption.”(Paragraph [0078])), 
wherein the QCL information indicates an association between a spatial parameter and a current transmission configuration (read as “determining transmit beamforming weights of a spatial transmit filter based on receive beamforming weights that enabled the reception of the downlink signal associated with the QCL assumption.”(Paragraph [0078])); and 
transmitting, to a base station (BS), the determined QCL information. (Fig.1; Fig.2 @ 209; Fig.4 @ 411)
Regarding claim 14, Frenne et al. teach a method of operating a base station (BS) (Fig.6 @ 600), comprising: 
receiving, from a user equipment (UE), Quasi Co-Location (QCL) information as determined at the UE (read as “At block 807, the method 800 may include ”(Fig.6 @ 607; Fig.8 @ 807; Paragraph [0092])), 
wherein the QCL information indicates an association between a spatial parameter and a current transmission configuration. (read as “the uplink transmission (e.g., PUSCH or PUCCH and its associated DMRS) is QCL (at least with respect to the spatial parameter but it may also include other parameters such as Doppler shift) on the receiver side (UE) with the DL transmission (e.g., PDCCH or PDSCH and its associated DMRS) that caused the uplink transmission.”(Paragraph [0097]))
Regarding claim 45, Frenne et al. teach a user equipment (UE), comprising: 
means for determining Quasi Co-Location (QCL) information (read as QCL assumption Obtainer Circuit (Fig.3B @ 315b; Fig.4 @ 403-407; Paragraph [0078]); For example, “At block 403, the method 400 may include extracting the index from the downlink signal. At block 405, the method 400 may include obtaining the QCL assumption based on the index. At block 407, the method 400 may include determining a transmitter configuration based on the QCL assumption.”(Paragraph [0078])), 
wherein the QCL information indicates an association between a spatial parameter and a current transmission configuration (read as “determining transmit beamforming weights of a spatial transmit filter based on receive ”(Paragraph [0078])); and 
means for transmitting, to a base station (BS), the determined QCL information. (Fig.1; Fig.2 @ 209; Fig.4 @ 411) 
Regarding claim 49, Frenne et al. teach a base station (BS) (Fig(s).1 and 7A-7B), comprising: 
a memory (Fig.7A @ 703a); 
at least one processor (Fig.7A @ 701a); and 
means for receiving, from a user equipment (UE), Quasi Co-Location (QCL) information as determined at the UE (read as “At block 807, the method 800 may include receiving the uplink signal that was transmitted by the wireless device using a transmitter configuration based on the QCL assumption.”(Fig.6 @ 607; Fig.8 @ 807; Paragraph [0092])), 
wherein the QCL information indicates an association between a spatial parameter and a current transmission configuration. (read as “the uplink transmission (e.g., PUSCH or PUCCH and its associated DMRS) is QCL (at least with respect to the spatial parameter but it may also include other parameters such as Doppler shift) on the receiver side (UE) with ”(Paragraph [0097]))
Regarding claim 61, Frenne et al. teach a user equipment (UE) (Fig(s).1, 2, 3A, 3B, and 5), comprising: 
a memory (Fig.3A @ 303a); and 
at least one processor (Fig.3A @ 301a) coupled to the memory (Fig.3A @ 303a) and configured to: 
determine Quasi Co-Location (QCL) information (read as QCL assumption Obtainer Circuit (Fig.3B @ 315b; Fig.4 @ 403-407; Paragraph [0078]); For example, “At block 403, the method 400 may include extracting the index from the downlink signal. At block 405, the method 400 may include obtaining the QCL assumption based on the index. At block 407, the method 400 may include determining a transmitter configuration based on the QCL assumption.”(Paragraph [0078])), 
wherein the QCL information indicates an association between a spatial parameter and a current transmission configuration (read as “determining transmit beamforming weights of a spatial transmit filter based on receive ”(Paragraph [0078])); and
transmit, to a base station (BS), the determined QCL information. (Fig.1; Fig.2 @ 209; Fig.4 @ 411)  
Regarding claim 65, Frenne et al. teach a base station (BS) (Fig(s).1, 6, and 7A-7B), comprising: 
a memory (Fig.7A @ 703a); and 
at least one processor (Fig.7A @ 701a) coupled to the memory (Fig.7A @ 703a) and configured to: 
receive, from a user equipment (ULE), Quasi Co-Location (QCL) information as determined at the UE (read as “At block 807, the method 800 may include receiving the uplink signal that was transmitted by the wireless device using a transmitter configuration based on the QCL assumption.”(Fig.6 @ 607; Fig.8 @ 807; Paragraph [0092])), 
wherein the QCL information indicates an association between a spatial parameter and a current transmission configuration. (read as “the uplink transmission (e.g., PUSCH or PUCCH and its associated DMRS) is QCL (at least with respect to the spatial parameter but it may also include other parameters such as Doppler shift) on the receiver side (UE) with the DL transmission (e.g., PDCCH or PDSCH and its associated DMRS) that caused the uplink transmission.”(Paragraph [0097]))
Regarding claim 77, Frenne et al. teach a non-transitory computer-readable medium (Fig.3A @ 303a) containing instructions stored thereon, which, when executed 
at least one instruction to cause the UE to determine Quasi Co-Location (QCL) information (read as QCL assumption Obtainer Circuit (Fig.3B @ 315b; Fig.4 @ 403-407; Paragraph [0078]); For example, “At block 403, the method 400 may include extracting the index from the downlink signal. At block 405, the method 400 may include obtaining the QCL assumption based on the index. At block 407, the method 400 may include determining a transmitter configuration based on the QCL assumption.”(Paragraph [0078])), 
wherein the QCL information indicates an association between a spatial parameter and a current transmission configuration (read as “determining transmit beamforming weights of a spatial transmit filter based on receive beamforming weights that enabled the reception of the downlink signal associated with the QCL assumption.”(Paragraph [0078])); and 
at least one instruction to cause the UE to transmit, to a base station (BS), the determined QCL information. (Fig.1; Fig.2 @ 209; Fig.4 @ 411)
Regarding claim 78, Frenne et al. teach a non-transitory computer-readable medium (Fig.7A @ 703a) containing instructions stored thereon, which, when executed by a base station (BS) (Fig(s).1, 6, and 7A-7B), cause the BS (Fig(s).1, 6, and 7A-7B) to perform operations, the instructions comprising: 
at least one instruction to cause the BS to receive, from a user equipment (UE), Quasi Co- Location (QCL) information as determined at the UE (read as “At block ”(Fig.6 @ 607; Fig.8 @ 807; Paragraph [0092])), 
wherein the QCL information indicates an association between a spatial parameter and a current transmission configuration. (read as “the uplink transmission (e.g., PUSCH or PUCCH and its associated DMRS) is QCL (at least with respect to the spatial parameter but it may also include other parameters such as Doppler shift) on the receiver side (UE) with the DL transmission (e.g., PDCCH or PDSCH and its associated DMRS) that caused the uplink transmission.”(Paragraph [0097]))
Regarding claims 2, 15, 46, 50, 62, and 66, and as applied to claims 1, 14, 45, 49, 61, and 65 above, Frenne et al. teach a method, BS (Fig(s).1, 6, and 7A-7B), and MS (Fig(s).1, 2, 3A, 3B, and 5) wherein the spatial parameter is a spatial domain receive filter for downlink communications or a spatial domain transmit filter for uplink communications. (read as “determining transmit beamforming weights of a spatial transmit filter based on receive beamforming weights that enabled the reception of the downlink signal associated with the QCL assumption.”(Paragraph [0078]))
Regarding claims 4, 17, 48, 52, 64, and 68, and as applied to claims 1, 14, 45, 49, 61, and 65 above, Frenne et al. teach a method, BS (Fig(s).1, 6, and 7A-7B), and MS (Fig(s).1, 2, 3A, 3B, and 5) wherein the transmitted QCL information comprises a in an aperiodic CSI-RS beam sweep, to be able to reference a previously transmitted CSI-RS resource for spatial QCL purposes, the measurement and reporting trigger (e.g., in DCI) contains a BPL tag using two bits.” (Paragraph [0119]))
Regarding claim 11, and as applied to claim 1 above, Frenne et al. teach a method wherein the transmitting is performed without an express request from the BS for the UE to report the QCL information as determined at the UE. (read as “no explicit signaling needed to indicate which beam the UE shall use for transmitting the uplink message.”(Paragraph [0096]))
Regarding claim 12, and as applied to claim 1 above, Frenne et al. teach a method further comprising: 
receiving, from the BS in response to the transmitting, updated QCL information if the determined QCL information is not up-to-date. (read as “the TRP determines that one or more transmissions associated with the BPL is degrading due to blocking (e.g., monitoring UL SRS transmissions). The TRP then initiates a BPL update (i.e., to find more suitable TRP/UE beams for the BPL) to update the BPL with a better beam(s).”(Fig.1 @ 105; Paragraph [0105]))
Regarding claim 13, and as applied to claim 1 above, Frenne et al. teach a method wherein updated QCL information is not received from the BS if the determined QCL information is up-to-date.  (read as “The wireless device 105 may continue ”(Paragraph [0073]))
Regarding claim 23, and as applied to claim 14 above, Frenne et al. teach a method further comprising:
determining whether the QCL information received from the UE is up-to-date (read as “the TRP determines that one or more transmissions associated with the BPL is degrading due to blocking (e.g., monitoring UL SRS transmissions). The TRP then initiates a BPL update (i.e., to find more suitable TRP/UE beams for the BPL) to update the BPL with a better beam(s).”(Fig.1 @ 105; Paragraph [0105])); and
selectively transmitting up-to-date QCL information to the UE based on the determining. (read as “The TRP then initiates a BPL update (i.e., to find more suitable TRP/UE beams for the BPL) to update the BPL with a better beam(s).”(Fig.1 @ 105; Paragraph [0105]))
Regarding claim 25, and as applied to claim 14 above, Frenne et al. teach a method wherein the receiving occurs without an express request from the BS for the UE to report the QCL information as determined at the UE.  (read as “no explicit signaling needed to indicate which beam the UE shall use for transmitting the uplink message.”(Paragraph [0096]))
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5-9, 16, 18-22, 26, 47, 51, 63, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (U.S. Patent Application Publication # 2020/0059951 A1) in view of Matsumura et al. (U.S. Patent Application Publication # 2021/0307076 A1).
Regarding claims 3, 16, 47, 51, 63, and 67, and as applied to claims 1, 14, 45, 49, 61, and 65 above, Frenne et al. teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057])
However, Frenne et al. fail to explicitly teach wherein the transmitted QCL information comprises one or more Transmission Configuration Information (TCI) state assumptions.
Matsumura et al. teach a method wherein the transmitted QCL information comprises one or more Transmission Configuration Information (TCI) state assumptions. (read as TCI state (Fig(s).1-5; Paragraph [0046]); For example, “The user terminal may determine QCL of a PDSCH or a DMRS port of the PDSCH, based on the TCI state indicated by the TCI field value in the DCI. ”(Paragraph [0046]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a DCI with TCI state field as taught by Matsumura et al. with the devices as 
Regarding claims 5 and 18, and as applied to claims 1 and 14 above, Frenne et al. teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057])
However, Frenne et al. fail to explicitly teach wherein the determined QCL information is associated with one or more reference signals.
Matsumura et al. teach a method wherein the determined QCL information is associated with one or more reference signals. (read as “The information related to QCL may include, for example, at least one of information related to a downlink reference signal to be quasi-co-located (QCL) and information indicating the QCL type … ”(Paragraph [0031]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a DCI with information related to downlink reference signal as taught by Matsumura et al. with the devices as taught by Frenne et al. for the purpose of improving uplink transmission among devices in a communication network.
Regarding claims 6 and 19, and as applied to claims 5 and 18 above, Frenne et al. teach “a wireless device comprises a receiving module for ”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057])
However, Frenne et al. fail to explicitly teach wherein the one or more reference signals include a data channel reference signal or a control channel reference signal.
Matsumura et al. teach a method wherein the one or more reference signals include a data channel reference signal or a control channel reference signal. (read as “ Information related to QCL of a PDCCH or a DMRS antenna port associated with the PDCCH and a certain downlink reference signal (DL-RS) may be referred to as a TCI state for the PDCCH.”(Paragraph [0035]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting information related to downlink reference signal associated with a PDCCH as taught by Matsumura et al. with the devices as taught by Frenne et al. for the purpose of improving uplink transmission among devices in a communication network.
Regarding claims 7 and 20, and as applied to claims 5 and 18 above, Frenne et al. teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL ”(Paragraph [0057])
However, Frenne et al. fail to explicitly teach wherein one of the reference signals is generic to a channel type.
Matsumura et al. teach a method wherein one of the reference signals is generic to a channel type. (read as “Information related to QCL of a PDSCH or a DMRS antenna port associated with the PDSCH and a certain downlink reference signal (DL-RS) may be referred to as a TCI state for the PDSCH.”(Paragraph [0041])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting information related to downlink reference signal associated with a PDSCH as taught by Matsumura et al. with the devices as taught by Frenne et al. for the purpose of improving uplink transmission among devices in a communication network.
Regarding claims 8 and 21, and as applied to claims 5 and 18 above, Frenne et al. teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL ”(Paragraph [0057])
However, Frenne et al. fail to explicitly teach wherein a first of the reference signals includes a data channel reference signal or a control channel reference signal, and 
wherein a second of the reference signals is generic to a channel type.
Matsumura et al. teach a method wherein a first of the reference signals includes a data channel reference signal or a control channel reference signal (read as “ Information related to QCL of a PDCCH or a DMRS antenna port associated with the PDCCH and a certain downlink reference signal (DL-RS) may be referred to as a TCI state for the PDCCH.”(Paragraph [0035])), and 
wherein a second of the reference signals is generic to a channel type. (read as “Information related to QCL of a PDSCH or a DMRS antenna port associated with the PDSCH and a certain downlink reference signal (DL-RS) may be referred to as a TCI state for the PDSCH.”(Paragraph [0041]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function(s) for generating and transmitting information related to downlink reference signal associated with a PDCCH and generating and transmitting information related to downlink reference signal associated with a PDSCH as taught by Matsumura et al. with the devices as taught by 
Regarding claims 9 and 22, and as applied to claims 8 and 18 above, Frenne et al. teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057])
However, Frenne et al. fail to explicitly teach wherein the second reference signal is a Channel State Information (CSI) Reference Signal (RS).
Matsumura et al. teach a method wherein the second reference signal is a Channel State Information (CSI) Reference Signal (RS). (read as channel state information reference signal (CSI-RS) (Paragraph [0033]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting downlink reference signal is a CSI-RS as taught by Matsumura et al. with the devices as taught by Frenne et al. for the purpose of improving uplink transmission among devices in a communication network.
Regarding claim 26, and as applied to claim 14 above, Frenne et al. teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a ”(Paragraph [0057])
However, Frenne et al. fail to explicitly teach wherein the received QCL information includes: 
Transmission Configuration Information (TCI) state assumptions for the association between the reference signals, or a reference to the most recent message associated with the QCL information that was successfully received at the UE, or a combination thereof.
Matsumura et al. teach a method wherein the received QCL information includes: 
Transmission Configuration Information (TCI) state assumptions for the association between the reference signals, or a reference to the most recent message associated with the QCL information that was successfully received at the UE, or a combination thereof. (read as TCI state (Fig(s).1-5; Paragraph [0046]); For example, “The user terminal may determine QCL of a PDSCH or a DMRS port of the PDSCH, based on the TCI state indicated by the TCI field value in the DCI. ”(Paragraph [0046]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a DCI with TCI state field as taught by Matsumura et al. with the devices as .
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (U.S. Patent Application Publication # 2020/0059951 A1) in view of Liang et al. (U.S. Patent Application Publication # 2020/0396765 A1).
Regarding claim 10, and as applied to claim 1 above, Frenne et al. teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink ”(Paragraph [0057])
However, Frenne et al. fail to explicitly teach a method further comprising: 
receiving, from the BS, a request for the UE to report the QCL information as determined at the UE, 
wherein the transmitting is performed in response to the request.
Liang et al. teach a method further comprising: 
receiving, from the BS, a request for the UE to report the QCL information as determined at the UE (read as channel assessment feedback request (Paragraph [0062])), 
wherein the transmitting is performed in response to the request. (read as channel assessment feedback (Fig.7 @ 702))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a channel assessment feedback request and channel assessment feedback as taught by Liang et al. with the devices as taught by Frenne et al. for the purpose of improving uplink transmission among devices in a communication network.
Regarding claim 24, and as applied to claim 14 above, Frenne et al. teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink ”(Paragraph [0057])
However, Frenne et al. fail to explicitly teach a method further comprising: 
transmitting, to the UE, a request for the UE to report the QCL information as determined at the UE, 
wherein the receiving occurs in response to the request.
Liang et al. teach a method further comprising: 
transmitting, to the UE, a request for the UE to report the QCL information as determined at the UE (read as channel assessment feedback request (Paragraph [0062])), 
wherein the receiving occurs in response to the request. (read as channel assessment feedback (Fig.7 @ 702))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a channel assessment feedback request and channel assessment feedback as taught by Liang et al. with the devices as taught by Frenne et al. for the purpose of improving uplink transmission among devices in a communication network.
Response to Arguments
5.	Applicant's arguments filed on February 3, 2022 have been fully considered but they are not persuasive.
The Applicant argues, see Page 12 states “Frenne does not reasonably disclose or suggest “determining QuasiCo-Location (QCL) information, wherein the QCL information indicates an association between a spatial parameter and a current transmission configuration” and “transmitting, to a base station(BS), the determined QCL information” as recited by independent claim 1 and similarly recited by independent claims 14, 45, 49, 61, 65, 77 and 78.”
The examiner respectfully disagrees since Frenne et al. teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) For example, Frenne et al. teach a wireless node capable of  “… extracting the index from the downlink signal. At block 405, the method 400 may include obtaining the QCL assumption based on the index. At block 407, the method 400 may include determining a transmitter configuration based on the QCL assumption.”(Fig.4; Paragraph [0078]) Further, Frenne et al. teach the wireless device capable of “determining transmit beamforming weights of a spatial transmit filter based on receive beamforming weights that enabled the reception of the downlink signal associated with the QCL assumption.”(Paragraph [0078]) The examiner equates Frenne et al. receive beamforming weights with applicant’s received QCL information concept.
Second, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057]) For example, Frenne et al. teach that the network node “… may include receiving the uplink signal that was transmitted by ”(Fig.6 @ 607; Fig.8 @ 807; Paragraph [0092]) Also, Frenne et al. teach that “the uplink transmission (e.g., PUSCH or PUCCH and its associated DMRS) is QCL (at least with respect to the spatial parameter but it may also include other parameters such as Doppler shift) on the receiver side (UE) with the DL transmission (e.g., PDCCH or PDSCH and its associated DMRS) that caused the uplink transmission.”(Paragraph [0097]) The examiner equates Frenne et al. uplink transmission comprising of a Doppler shift with applicant’s transmission of QCL information concept.
CONCLUSION
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Choi et al. (U.S. Patent Application Publication # 2020/0213058 A1) teach “The base station transmits the data channel by using the plurality of transmission beams used to transmit the control channel or beams having a QCL relationship with the transmission beams.” (Paragraph [0073])
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
  	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 26, 2022